Citation Nr: 0716733	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative changes, 
lumbosacral spine, status post surgical intervention.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  


REMAND

The veteran is seeking service connection for degenerative 
changes, lumbosacral spine, status post surgical 
intervention.  He claims that he injured his back inservice 
as a result of driving and maintaining heavy duty trucks.  
The veteran alleges that driving heavy duty trucks on the 
road conditions in Vietnam and performing truck maintenance, 
including changing flat tires, caused his back injury.  He 
contends that he underwent back surgery in November 1968 and 
subsequently in October 1992 as a result of his inservice 
injury.

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  A review of the veteran's 
claims folder revealed additional post service treatment 
records that should be obtained.  In a VA examination report 
of August 2003, the examiner reported that the veteran stated 
he began experiencing back pain in May 1968, two months after 
separation from service, and that he underwent back surgery 
in November 1968, which was performed by Dr. Sison.  The 
veteran further stated that he had "a lot of chiropractic 
treatments, acupuncture and everything he could think of" 
after his November 1968 surgery.  The claims folder does not 
reflect an attempt by the RO or the veteran to obtain any of 
these records.

In March 2005, the veteran's wife, submitted a statement to 
the RO in further support of the veteran's claim.  She noted 
that the veteran underwent surgery in 1968 at St. Anthony's 
Hospital in Terre Haute, Indiana, which was performed by Dr. 
Sison.  She attempted to obtain the veteran's medical records 
from St. Anthony's Hospital and from Dr. Sison, but was 
informed that the records had been lost or destroyed.  She 
further indicated that the veteran had seen Dr. Burkel, but 
that Dr. Sison performed his surgery because Dr. Burkel went 
on vacation.  The claims folder does not reflect an attempt 
by the RO or the veteran to obtain Dr. Burkel's records.

As part of the VA's duty to assist the appellant in 
developing evidence in support of his claim, the RO should, 
with the assistance of the veteran, attempt to obtain Dr. 
Burkel's records, as well as the records of the 
chiropractors, acupuncturists, and any other provider that 
the veteran may have treated with, with a particular focus on 
the time frame between 1968 and 1992.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  If any of these 
records are found, a VA examination is warranted to clarify 
the relationship, if any, between the veteran's back injury 
and his active duty military service. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify the 
source of any medical records that pertain 
to his 1968 back surgery and treatment 
thereafter, to include the records of Dr. 
Burkel, and any chiropractors, 
acupuncturists, or other provider, with a 
particular focus on the time period 
between 1968 and 1992.  Subsequently, the 
RO must make arrangements to obtain all 
records of treatment or examination from 
all sources listed by the veteran.  All 
information obtained must be made part of 
the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  The veteran and his 
representative must be informed as to the 
result of these efforts.  The veteran must 
then be given an opportunity to respond.

2.  The RO must advise the veteran that he 
can submit alternate evidence in support 
of his contention that service connection 
for degenerative changes, lumbosacral 
spine, status post surgical intervention 
is warranted.  This evidence may take the 
following forms; however, the veteran may 
submit any other evidence that he finds 
appropriate:  statements from service 
medical personnel, "buddy" certificates 
or affidavits; employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge; letters written during service; 
photographs taken during service; pharmacy 
prescription records and insurance 
examinations.  

3.  If, and only if, additional evidence 
is obtained which shows complaints of or 
treatment for a back injury in 1968, the 
RO must make arrangements to provide the 
veteran with a new examination to 
determine the etiology of any diagnosed 
back disorder.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Thereafter, based 
upon review of the service and post 
service medical records, the examiner must 
provide an opinion as to whether any back 
disorder found is related to the veteran's 
active duty military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).   In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to his 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

5.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

6.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



